Citation Nr: 1233030	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) as secondary to service-connected disability.  

2.  Entitlement to service connection for varicose veins as secondary to service-connected disability.  

3.  Entitlement to service connection for pes planus as secondary to service-connected disability.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected disability.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for arthritis of the bilateral upper and lower extremities.  

7.  Entitlement to service connection for a respiratory disability, to include bronchitis, chronic obstructive pulmonary disease (COPD), emphysema, and asbestosis, to include as due to exposure to asbestos during service, and as secondary to service-connected disability.  

8.  Entitlement to an increased rating for service-connected bilateral pneumothorax, spontaneous, with left thoracotomy, currently evaluated as 30 percent disabling. 

9.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU). 

10.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In March 2004, the RO denied claims for service connection for bronchitis, COPD, CAD, varicose veins, and peripheral neuropathy, with all claims argued as due to service-connected disability, and denied a claim for an increased rating for service-connected bilateral pneumothorax, spontaneous, with left thoracotomy, evaluated as 30 percent disabling.  In October 2006, the RO denied claims for service connection for hearing loss, and tinnitus.  In March 2009, the RO denied a claim for service connection for "osteoarthrosis (claimed as degenerative joint disease/arthritis of the upper and lower extremities)," and denied a claim for a TDIU.  The RO subsequently expanded the scope of the claim for COPD to include asbestosis and emphysema, to include as due to exposure to asbestos during service.  See supplemental statement of the case, dated in January 2012.  The Board has consolidated and recharacterized the claims for respiratory disabilities as stated on the cover page of this decision.  

In July 2011, the Veteran indicated on his appeal form (VA Form 9) that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by the RO in November 2011, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss, entitlement to service connection for a respiratory disability, entitlement to TDIU, and entitlement to an increased rating for service-connected bilateral pneumothorax, spontaneous, with left thoracotomy, currently evaluated as 30 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  



FINDINGS OF FACT

1.  The Veteran does not have CAD, varicose veins, pes planus, or peripheral neuropathy of the bilateral lower extremities, that was caused or aggravated by a service-connected disability.  

2.  The Veteran does not have tinnitus, or arthritis of the bilateral upper or lower extremities, that is related to his service.  


CONCLUSIONS OF LAW

1.  CAD, varicose veins, pes planus, and peripheral neuropathy of the bilateral lower extremities, were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2005); 38 C.F.R. §§ 3.102, 3.159 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).   

2.  Tinnitus, and arthritis of the bilateral upper and lower extremities were not incurred as a result of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Service Connection

The Veteran asserts that he is entitled to service connection for CAD, varicose veins, pes planus, and peripheral neuropathy of the bilateral lower extremities, with all disabilities claimed as secondary to service-connected disability.  In this regard, the RO's March 2004 rating decision framed the CAD claim as due to service-connected bilateral pneumothorax, and framed the bilateral varicose veins, bilateral pes planus, and bilateral lower extremity peripheral neuropathy claims as due to coronary artery disease (CAD) (service connection is not, in fact, in effect for CAD).  In order to frame these issues as broadly as possible, the Board will consider them as "due to service-connected disability."  The Veteran also claims that he is entitled to service connection for tinnitus, and arthritis of the bilateral upper and lower extremities, to include gout, due to his service.  

In December 2002 and February 2003, the Veteran filed his claims.  In March 2004, the RO denied claims for service connection for CAD, varicose veins, and peripheral neuropathy.  In April 2005, he filed his claim for service connection for tinnitus.  In October 2006, the RO denied the claim.  In July 2008, he filed his claim for service connection for arthritis.  In March 2009, the RO denied the claim.  The Veteran has appealed all of these decisions.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, and organic diseases of the nervous system, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2011).  

In December 2002 and February 2003, the Veteran filed his claims for CAD, varicose veins, pes planus, and peripheral neuropathy of the bilateral lower extremities, with all disabilities claimed as secondary to what is, or "should be" service-connected disability.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the United States Court of Appeals for Veterans Claims' (Court's) decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Service connection is currently in effect for "bilateral pneumothorax, spontaneous, with left thoracotomy," "scar, residual of left thoracotomy," "post-surgical partial resection of the left sixth rib," and postoperative nevus, back, intradermal, pigmented.    

As a preliminary matter, the Board finds that the Veteran is not a credible historian.  He has previously claimed to have had a number of symptoms since his service.  See e.g., Veteran's letter, received in April 1999 (bronchitis and lung disease); July 2007 VA examination report (tinnitus).  However, the medical evidence includes a November 1964 VA examination report, which shows that the Veteran was noted to be "over-protective of himself and over-concerned about symptoms which are out of proportion to the objective findings."  A VA hospital report, covering treatment provided between July and August of 1965, shows treatment for a variety of complaints, but that physical and neurological examinations were essentially normal.  The report contains a diagnosis of passive dependent personality with psychophysiolgic nervous system reaction.  A June 1969 VA examination report shows that the Veteran was noted to have psychoneurosis, anxiety, with depressive and neurosthenic features.  Thereafter, the Veteran was repeatedly found to have a personality disorder, and/or an acquired psychiatric disorder, with findings of psychosomatic symptoms, and a psychophysiological reaction.  See e.g., VA hospital reports, dated in April 1970, and December 1970; report from D.F.R., M.D., dated in February 1972; VA examination report, dated in June 1980.  A March 1970 VA hospital report notes that the Veteran was "very anxious to get a total disability compensation," with diagnoses of a personality disorder, and hysterical neurosis, conversion type.  An August 1970 psychiatric evaluation report from E.A.K. notes a history of "an incessant search for a physical explanation for his psychological difficulties" since service, and that, "he has become so hypochondriacal that his hypochondriasis is at times carried to the point of delusions."  A March 1972 VA examination report notes that the Veteran had "retreated into chronic invalidism," with multiple somatic complaints, and diagnoses that included anxiety reaction with depressive and asthenic features, severe in degree.  Records from the Social Security Administration (SSA) show that the Veteran was determined to have been disabled due to a somatoform disorder.  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

A.  CAD, Varicose Veins, Pes Planus, Peripheral Neuropathy

The Board first notes that in a final and unappealed decision, dated in December 2001, the RO denied a claim for service connection for pes planus.  This claim was presented on a direct basis.  The current claim on appeal is limited to a secondary basis; it is not claimed on a direct or presumptive basis.  Therefore, a "new and material" evidence analysis is not warranted.  

The Veteran's service treatment reports include an October 1952 entrance examination report, which notes third degree symptomatic pes planus.  Reports, dated in December 1952, note congenital cystic disease of the lungs, and rule out mitral heart disease.  Between December 1952 and June 1953, the Veteran underwent extensive treatment for recurrent spontaneous bilateral pneumothorax, with decortication left lung/left lateral thoracotomy, with fifth rib removal (post-service reports indicate that the sixth rib was removed).  A May 1953 report notes use of arch supports for relaxation of longitudinal pedal arches with relief of a chronic foot ache.  A separation examination report is not of record.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1958 and 2011.  

A VA treatment report, dated in November 1958, indicates that the Veteran sought treatment for a "foot condition," but that such treatment could not be provided because it was not service connected.

A private treatment report from M.W.K., M.D., dated in March 1969, contains diagnoses that included varicose veins, left leg.  

A June 1980 VA examination report contains diagnoses that include varicosity, left lower limb, asymptomatic.  

A June 1998 VA examination report contains diagnoses that include varicose veins of the left lower extremity with associated dependent edema.    

A June 1999 VA examination report contains diagnoses that include moderate bilateral varicose veins, and a history of transient ischemic attack (TIA) in March 1996.  

Reports from J.J.H., M.D., dated between 1981 and 2002, show that in November 1991, the Veteran was noted to have varicose veins, left leg.  

A VA progress note, dated in April 2000, shows that the Veteran reported that he used compression socks.  A May 2001 report shows that the Veteran was noted to have a history of flat feet, and to have complained of foot pain.  The assessment was pes planus.  A June 2001 report notes assessments that include hypertension, hyperlipidemia, and a history of transient ischemic attack/cerebral vascular accident, flat foot surgery, and varicose vein surgery.  A December 2001 report notes a history of hypertension and hyperlipidemia.  A June 2004 EMG report notes evidence of "very mild" peripheral neuropathy which could be secondary to hypothyroidism.  A January 2005 report contains impressions that included "peripheral neuropathy, etiology not clear," and notes that it could be secondary to hypothyroidism.  A May 2006 report contains an impression of peripheral neuropathy "etiology unclear."  A June 2011 report notes disorders that included metatarsalgia, and possible gout.  

A VA examination report, dated in December 2003, shows that the diagnoses included CAD, bilateral lower extremity varicosities, bilateral lower extremity peripheral neuropathy, and bilateral pes planus.  The examiner concluded that it was less likely as not that the Veteran's CAD, and bilateral lower extremity foot conditions, are related to his service-connected bilateral pneumothoraces.  The examiner explained that there is no data in the medical literature to indicate a connection between a pneumothorax and the development of CAD, and that the Veteran has conventional risk factors for CAD that include a strong family history, and a history of hyperlipidemia.  With regard to the Veteran's claim for pes planus, the examiner explained that there is no data in the medical literature indicating a link between a history of pneumothorax with the development of either varicose veins, peripheral neuropathy, or pes planus.  

A report from Trimark Foot and Ankle, dated in November 2008, notes treatment for complaints of bilateral foot pain, and that the Veteran reported that he did not have a history of injury.  The impression was midfoot collapse with PT tendinosis bilaterally.  

A report from McKennan Hospital and University Health Center, dated in March 2010, notes a history that included neuropathy, CVA in 1996 with ASCVD (arteriosclerotic cardiovascular disease), hyperlipidemia, hypothyroidism, hypertension, and venous insufficiency.  

The Board has determined that the claims must be denied.  With regard to the claim for CAD, there is no competent evidence of record to show that this condition is related to a service-connected disability.  With regard to the claim for pes planus, the Veteran was shown to have pes planus upon entrance into service, and his claim is presented on a "secondary basis," i.e., as due to CAD, which the Veteran asserts "should be" service-connected.  However, the Board has determined that service connection is not warranted for CAD.  Therefore, there is no underlying service-connected disability and the claims fails as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, for all claims, there is no competent evidence of record linking any of these disabilities, to include any heart or respiratory disorder, to a service-connected disability.  In this regard, the only competent opinions are found in the December 2003 VA examination report, and these opinions weigh against the claims.  Finally, with regard to the claim for peripheral neuropathy, there is no competent evidence to show that an organic disease of the nervous system was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

B.  Tinnitus, Arthritis of the Bilateral Upper and Lower Extremities

The Veteran asserts that he has tinnitus, and arthritis of the bilateral upper and lower extremities, due to his service.  

The Veteran's service treatment reports do not show any relevant complaints, treatment, or diagnoses.

The post-service medical evidence consists of VA and non-VA reports, dated between 1958 and 2011.  

Reports from J.J.H, M.D., dated between 1981 and 1999, show that the Veteran was noted to have a two-week history of right knee complaints in November 1991.  A June 1999 report notes a history of left wrist pain for "a number of years," and an impression of scapholunate advanced collapse, left wrist.  The physician noted, "This is basically end-stage arthritis of the wrist."  

A September 1998 VA report notes complaints of tinnitus since service, as well as "a significant history of occupational noise exposure from farming, and as a cabinetmaker and upholsterer."  A history of ear infections was noted.  The diagnosis was bilateral mild to moderate to severe high-frequency sensorineural hearing loss.  Tinnitus was not noted.  

A June 1999 VA examination report contains diagnoses that include degenerative arthritis, left wrist.  

A VA progress note, dated in April 2000, shows that the Veteran reported that he had arthritis of the hands.  A May 2001 report shows that the Veteran was noted to have a history of flat feet, and to have complained of foot pain.  The assessment was pes planus.  A June 2001 report notes assessments that include hypertension, hyperlipidemia, and a history of transient ischemic attack/cerebral vascular accident, flat foot surgery, and varicose vein surgery.  The report also notes multiple joint pains with possible degenerative arthritis.  A December 2001 report notes that the Veteran reported multiple joint pains, and a history of left wrist arthritic problems dating to the 1960s, with no history of injury.  A March 2002 report notes widespread degenerative arthritis, and chronic arthropathy, left wrist.  A September 2002 report notes right wrist degenerative joint disease.  Thereafter, VA progress notes contain a number of notations of treatment for osteoarthritis, to include the knees, wrists, and hands.  

A VA examination report, dated in July 2007, shows that the Veteran reported having had tinnitus since his service.  The examiner stated that the Veteran's C-file had been reviewed.  The examiner concluded that it was less than likely that the Veteran had tinnitus due to military noise exposure.  The examiner explained that there was no evidence in the C-file of ear problems, that the Veteran was not in combat, and that a separation examination report was not of record.  

The Board finds that the claims must be denied.  The Veteran's service treatment reports do not show any relevant treatment.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence of arthritis, or tinnitus, is dated in 1991, and therefore comes about 36 years after separation from service.  The Veteran has been found not to be credible, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent opinion of record to show that arthritis or tinnitus is related to the Veteran's service.  In this regard, the only competent opinion of record is found in the July 2007 VA examination report, and this opinion weighs against the claim for tinnitus.  Finally, there is no competent evidence to show that arthritis of the upper or lower extremities was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

C.  Conclusion

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the issues on appeal are based on the contentions that tinnitus, and arthritis of the bilateral upper and lower extremities, were caused by service that ended in 1954, and that CAD, varicose veins, pes planus, and peripheral neuropathy of the bilateral lower extremities, were caused or aggravated by what is, or what "should be," a service-connected disability.  However, the Board has determined that the Veteran is not a credible historian.  In addition, with the possible exceptions of tinnitus and pes planus, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of any of the claimed conditions, and/or to state whether any of the claimed conditions were caused or aggravated by his service, or whether they were caused or aggravated by a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no competent evidence of a nexus between the any of the claimed conditions and the Veteran's service, or a service-connected disability.  There is no evidence to show that arthritis of any claimed joint, or an organic disease of the nervous system, was manifested to a compensable degree within one year of service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service, or a service-connected disability.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January and July of 2003, November 2005, March 2006, January 2007, and March 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  With regard to all claims except the claim for arthritis, the Veteran has been afforded examinations, and etiological opinions have been obtained.

With regard to the claim for arthritis, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

With regard to the second McLendon criterion, the Veteran's service treatment reports do not show any relevant complaints, treatment, or findings.  He has been found not to be credible.  Therefore, the second McLendon criterion is not satisfied. 

With regard to the third McLendon criterion, the Board has determined that the earliest medical evidence of arthritis of the bilateral upper or lower extremities is dated no earlier than 1999, which is about 45 years after separation from service.  There is no competent evidence to show that arthritis of the bilateral upper or lower extremities is related to service, which ended in 1954.  Therefore, the third McLendon criterion is not satisfied. 

Given the foregoing, an examination and an etiological opinion need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for CAD, varicose veins, pes planus, peripheral neuropathy of the bilateral lower extremities, tinnitus, and arthritis of the bilateral upper and lower extremities, is denied.  


REMAND

With regard to the claim of whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss, in final and unappealed rating decisions, dated in June 1998, and December 2001, the RO denied claims for service connection for hearing loss.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  In April 2005, the Veteran applied to reopen the claim, and in October 2006, the RO denied the claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence, evidence that is both new and material.  The Court noted that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  The Court indicated that because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. 

Failure to provide notice of what constitutes material evidence would generally be the type of error which has the natural effect of producing prejudice.  Kent at 10.  Further, failure to notify the Veteran of the correct burden of proof in his claim is an inherently prejudicial failure to notify him of the information and evidence necessary to substantiate his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006). 

A review of a VCAA letter sent in association with this claim, dated in January 2007, shows that the last final denial of the claim was incorrectly listed as "October 17, 2006."  This action likely confused the Veteran, thus rendering inadequate the VCAA notice VA was required to provide him under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Kent at 10.  In light of the foregoing, due process requires that the Veteran's claim be remanded for the issuance of a legally correct and sufficient VCAA notification letter.  On remand, the Veteran should be provided with a corrected VCAA notice that is in compliance with Kent. 

Furthermore, the RO's October 2006 decision appears not to have undertaken a "new and material" evidence analysis, rather, it denied the claim on the merits.  See also August 2008 statement of the case; January 2012 supplemental statement of the case.  On remand, the RO/AMC should readjudicate the claim, undertaking a new and material evidence analysis.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009); 38 C.F.R. § 3.156 (2011). 

With regard to the increased rating claim, the Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected bilateral pneumothorax, spontaneous, with left thoracotomy.  

The Veteran's service-connected bilateral pneumothorax, spontaneous, with left thoracotomy, has been rated as 30 percent disabling under Diagnostic Code (DC) 6843, which is in turn rated under the General Rating Formula for Restrictive Lung Disease, which is based on the results of pulmonary function tests.  

The claims file includes a number of VA progress notes which contain incomplete references to the results of pulmonary function tests, and which appear to indicate that the Veteran underwent pulmonary function tests in January 2005, October 2008, May 2009, and March 2010.  However, these pulmonary function test results are not of record.  In addition, although a February 2006 VA examination report references some of the results of a pulmonary function test that was apparently obtained in association with that examination, this pulmonary function test report is not of record.  

There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  If VA is unable to obtain the records, the veteran should be notified that VA is unable to obtain the records.  This notice must identify the records that VA was unable to obtain, the efforts that VA made in attempting to obtain the records, and any further action VA would take with respect to the claim.  38 U.S.C.A. § 5103A(b)(2).

On remand, the AMC/RO should attempt to obtain all VA pulmonary function test results/reports that are not currently of record.  Id.  The AMC/RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. § 3.159(c)(2).  If no pulmonary function tests are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.  

Furthermore, given the uncertainty of this process, and the fact that the most recent, pulmonary function test results are dated in 2006, the Veteran should be afforded another examination for his service-connected bilateral pneumothorax, spontaneous, with left thoracotomy.  

With regard to the claim for service connection for a respiratory disability, to include bronchitis, chronic obstructive pulmonary disease (COPD), emphysema, and asbestosis, to include as due to exposure to asbestos during service, and as secondary to service-connected disability, a VA examination report, dated in August 2003, shows that the Veteran complained of shortness of breath, and "pulmonary problems," since his service.  The Veteran was noted to have a history of CAD, hypertension, possible COPD, hyperlipidemia, and history of TIA in 1996.  The diagnoses were COPD, and chronic bronchitis.  The examiner stated that she had reviewed the Veteran's C-file.  The examiner concluded that the Veteran's obstructive lung disease and chronic bronchitis are less likely than not due to his previous pneumothoraces.  She explained that any such residual lung disease would be restrictive type; however, recent PFTs show that he has obstructive lung disease.

Subsequent to the August 2003 VA examination report, the Veteran is shown to have undergone additional treatment for respiratory symptoms.  Specifically, private treatment reports from Spencer Family Care, dated between 2004 and 2006, contain notations of COPD, bronchitis, and emphysema.  

A VA examination report, dated in February 2006, notes that a CT of the thorax in January 2006 showed pleural-based calcification in the anterior aspect of the right upper chest that could indicate prior exposure to asbestos.  

Reports from the McKennan Hospital and University Health Center, dated in March 2010, include a CT (computerized tomography) of the chest which notes pleural plaques consistent with asbestos exposure.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In this case, the August 2003 VA examination report did not discuss the possibility of service connection on a direct basis, nor did it discuss the possibility of service connection as due to exposure to asbestos.  The report is nine years old; subsequent to this report, the Veteran is shown to have findings consistent with asbestos exposure, and to have received additional treatment for respiratory symptoms.  Under the circumstances, a remand is warranted in order to afford the Veteran another examination, and to obtain another etiological opinion.  See generally Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000). 

With regard to the claim for TDIU, inasmuch as the degrees of severity of service-connected disabilities serve as the basis for an award of a TDIU, the Board finds that claims of entitlement to a rating in excess of 30 percent for his service-connected bilateral pneumothorax, spontaneous, entitlement to service connection for a respiratory disability, and whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss, are inextricably-intertwined with the TDIU claim, and they must be adjudicated by the RO prior to an appellate decision on the TDIU claim. Thus, this case must be remanded to the RO for that action. 

The Veteran is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  With regard to the issue of whether new and material evidence has been received that is sufficient to reopen the claim of entitlement to service connection for hearing loss, a legally adequate VCAA notice should be provided in accordance with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran should be informed of the basis of the December 2001 RO denial of his claim, as well as the specific evidence that is required to substantiate the element or elements needed for service connection that were found insufficient in that prior final decision. 

2.  Attempt to obtain any pulmonary function test results/reports dated in January 2005, October 2008, May 2009, and March 2010.  The AMC/RO is reminded that it should continue efforts to procure post-service treatment records until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.  If the AMC/RO is unable to obtain any identified post-service treatment records the Veteran should be notified of such.  

3.  The RO should schedule the Veteran for a VA pulmonary examination to determine the current level of severity of his service-connected bilateral pneumothorax, spontaneous, with left thoracotomy.  The claims file and a copy of this remand should be provided to and reviewed by the examiner, and the examination report should reflect that this was done.  The examiner should identify all current pulmonary disorders, and all necessary pulmonary function tests must be performed, including DLCO (SB), FEV-1 and FVC.  

If any non-service-connected pulmonary disorders are diagnosed, the examiner should attempt to identify which symptoms result solely from service-connected bilateral pneumothorax, spontaneous, with left thoracotomy. 

4.  The Veteran should be scheduled for a pulmonary examination in order to ascertain the nature and etiology of all respiratory disorders (this examination may be combined with the examination requested in paragraph three of this remand).  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review and reviewed in conjunction with the examination. 

The examiner should be provided with a list of the Veteran's service-connected disabilities.  The examiner should be informed as to whether or not exposure to asbestos during service is established, and he/she should be informed that the Veteran has been found not to be a credible historian.  

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a respiratory disorder that was caused by his service, to include as due to exposure to asbestos during service.  

b) If, and only if, the examiner determines that the Veteran does not have a respiratory disorder that is related to his service, to include as due to exposure to asbestos during service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a respiratory disorder that was caused by, or aggravated by, a service-connected disability. 

c) The examiner is required to provide a clear rationale and explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e) "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  

5.  Adjudicate the issues of whether new and material evidence has been received that is sufficient to reopen the claim of entitlement to service connection for hearing loss, entitlement to service connection for a respiratory disability, and entitlement to a rating in excess of 30 percent for his service-connected bilateral pneumothorax, spontaneous.

6.  After the instructions in the first five paragraphs of this remand are completed, readjudicate the TDIU claim on appeal in light of all service-connected disabilities, and pertinent evidence and legal authority. 

7.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be provided with an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


